Citation Nr: 0330127	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-10 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for cold urticaria.  

2.  Entitlement to service connection for a disability 
manifested by periods of unconsciousness

3.  Entitlement to service connection for a disability 
manifested by headaches.

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to May 
1973.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  In the October 2001 
rating decision, the veteran was denied service connection 
for cold urticaria/hives, hypertension, asthma, 
unconsciousness, headaches, and an appendectomy.  The 
veteran's representative appealed the denial of those issues.  

In September 2002, the veteran testified before a decision 
review officer at the VARO in Manchester.  At the hearing, 
the veteran's representative submitted a VA Form 21-4138 
(Statement in Support of Claim) in which the notice of 
disagreement was withdrawn with respect to the issue of 
hypertension.  See 38 C.F.R. § 20.204 (2003).  

In November 2002, the RO granted service connection for 
residuals of an appendectomy manifested by a scar.  The 
veteran has not appealed the initial noncompensable rating 
assigned.  As such, the benefit sought has been granted and 
the issue is no longer in appellate status.  

The issues on appeal, other than entitlement to service 
connection for cold urticaria, will be discussed in the 
remand section of this decision.  



FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that the 
veteran had cold urticaria prior to service and that it was 
not aggravated in service.  

2.  Cold urticaria was demonstrated during veteran's period 
of active military service and thereafter.  


CONCLUSION OF LAW

Cold urticaria was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought with respect to the issue of cold 
urticaria, further assistance is not required to assist the 
veteran in substantiating his claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

The veteran's examination for service entrance is negative 
for complaints, findings, or a diagnosis of cold urticaria, 
hives, headaches, or unconscious episodes.  Service medical 
records reflect that the veteran was treated for possible 
migraine.  He was also noted to have hyperventilated and 
passed out during exercise.  In May 1971, the veteran was 
treated for cold urticaria manifested by headache, malaise, 
generalized erythema and papular rash.  A treatment record 
notes:

[Veteran with history] as long as he can 
remember of headache, redness of skin and 
breaking out in rash [and] itching and burning 
[following] exposure to cold or swimming.  
Father afflicted with similar disorder.  

During a separation medical examination, the veteran was 
diagnosed with cold urticaria. 

In April 2001, the veteran filed claims for service 
connection for cold urticaria.  

On VA examination in August 2001, the examiner noted the 
veteran's reported medical history, to include having a cold-
induced rash when he was a child, but that he just dealt with 
it and for the most part ignored it.  The veteran reported 
that he only began to experience serious problems once he was 
in service.  The examiner noted the veteran's report that he 
exhibited pain, burning, a rash, shortness of breath, 
headaches, etc., when exposed to cold or a change in 
temperature.  He also reported feeling nauseous which caused 
him to occasionally vomit.  

The examiner performed a cold immersion test using the 
veteran's arm, and the veteran was noted to become 
apprehensive and short of breath with speaking.  It was also 
noted that the veteran glistened with sweat and eventually 
ended the test by taking his arm out of the water.  The 
veteran indicated that he could no longer undergo the cold 
immersion testing and that it was causing him to feel sick.  
The examiner's diagnosis was familial cold urticaria with 
ongoing symptomatology.  

During his September 2002 hearing, the veteran reported that 
he was not diagnosed with cold urticaria during a service 
entrance medical examination.  He also reported that during 
forced marches when it was very cold and damp, he would 
experience shortness of breath and swelling, would 
hyperventilate and then pass out.  The veteran stated that he 
had not been diagnosed with hives, cold urticaria, or periods 
of unconsciousness or headaches prior to his entry into 
service.  

He also stated that while serving in Vietnam during monsoon 
season, the temperature would sometimes drop and it would 
become very cold and wet.  As a result, the veteran would 
visit the dispensary because of severe headaches and 
shortness of breath.  With respect to his headaches, the 
veteran testified that he had been diagnosed with migraine-
type headaches in service and post service, but that these 
rarely bothered him now.  Instead, his claim for headaches 
was associated with his exposure to cold, damp conditions.  
Furthermore, instances of unconsciousness were the result of 
his headaches associated with his exposure to the cold.  

The veteran also testified that he did not have a good 
recollection of his family medical history given that he only 
knew his father a short period of time prior to being 
orphaned.  The veteran's representative stated that when he 
wrote up the veteran's claim he did so based on the veteran's 
reported symptoms, and that the veteran was claiming 
"conditions as a function of the cold urticaria."



Analysis

Because the veteran's entrance medical examination does not 
reflect a finding of cold urticaria, the presumption of 
soundness is for application.  38 U.S.C.A. § 1111.  The 
presumption can only be rebutted by clear and unmistakable 
evidence that the disability pre-existed service, and that it 
was not aggravated in service.

There is evidence that the disability pre-existed service.  
The veteran apparently reported during service that he had a 
life-long history of symptoms ascribable to cold urticaria.  
The veteran has reported a similar history since service, 
including on the August 2001 VA examination.  The VA examiner 
described the veteran's cold urticaria as "familial."  

While it might be possible to argue that there is clear and 
unmistakable evidence that the cold urticaria pre-existed 
service, the Board must also consider whether there is clear 
and unmistakable evidence that the condition was not 
aggravated.
There is little evidence of the severity of cold urticaria 
prior to service.  The veteran has testified that his 
symptoms worsened in service.  He is competent to report such 
worsening.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In 
the absence of medical or lay evidence to the contrary, the 
Board concludes that there is not clear and unmistakable 
evidence to rebut a finding that the disability was 
aggravated in service.

A remaining question is whether there is evidence linking the 
condition in service to a current disability.  Cotant v. 
Principi, 17 Vet. App. 116, 133 (2003).  In this case there 
is a current diagnosis of cold urticaria.  The service 
medical records document a disability in service.  The 
current disability is linked to service by the continuity of 
symptomatology reported by the veteran, and by the evidence 
of ongoing disability from cold urticaria shown on private 
and VA medical records since service.  Id; see also 38 C.F.R. 
§ 3.303 (2003).

Accordingly, the Board finds that the evidence is in favor of 
the grant of service connection for cold urticaria.


ORDER

Entitlement to service connection for cold urticaria is 
granted.  


REMAND

The service medical records contain findings of headache, 
migraine, and at least one period of unconsciousness.  The 
veteran has reported post-service migraine, and headaches and 
unconsciousness, which he attributes to cold urticaria.  
While he is not competent to offer a medical opinion as to 
medical causation, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); he is competent to report (as he has) a continuity of 
symptoms since service.  Charles v. Principi, 16 Vet. App. 
370 (2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

VA is required to provide notice to claimants of what 
evidence they are responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
In May 2001, the RO attempted to provide this notice in 
accordance with the provisions of 38 C.F.R. § 3.159(b) 
(2003).  That notice limited the veteran's time for response 
to 60 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice. 

Therefore, this case must be remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should provide the veteran 
with appropriate examinations with regard 
to his claims for service connection for 
disabilities manifested by headaches and 
periods of unconsciousness.  The 
examiner(s) should review the claims 
folder, and note such review in the 
examination report(s).

With regard to the examination for 
headaches, the examiner should express an 
opinion as to whether the veteran has a 
current disability manifested by 
headaches.  If so, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
possibility or more) that the current 
headache disorder is related to migraine 
or headaches noted in service, or is 
proximately due to or a result of the 
service connected cold urticaria.

With regard to the examination for 
periods of unconsciousness, the examiner 
should express an opinion as to whether 
the veteran has a current disability 
manifested by periods of unconsciousness.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent possibility or 
more) that the current disability 
manifested by periods of unconsciousness 
is related to the period of 
unconsciousness noted in service, or is 
proximately due to or a result of the 
service connected cold urticaria.

The examiner(s) should provide reasons in 
support of all opinions.

Thereafter, the RO should readjudicate the claims on appeal.  
If any benefit remains denied the RO should issue a 
supplemental statement of the case.  The case should then be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



